DISMISS and Opinion Filed October 10, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01190-CV

                     KEVIN QUILENS, ANGELA HAYNES,
            BENJAMIN ROZZELL, III, AND AUBREY FOSTER, Appellants
                                     V.
            LINDA ANN MILLER AND ERIC LYNORD WILEY, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-00936-A

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Myers
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that the parties have settled their differences. Accordingly, we grant appellants’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE
131190F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KEVIN QUILENS, ANGELA HAYNES,                      On Appeal from the County Court at Law
BENJAMIN ROZZELL, III, AND                         No. 1, Dallas County, Texas.
AUBREY FOSTER, Appellants                          Trial Court Cause No. CC-09-00936-A.
                                                   Opinion delivered by Justice Myers.
No. 05-13-01190-CV        V.                       Justices FitzGerald and Francis,
                                                   participating.
LINDA ANN MILLER AND ERIC
LYNORD WILEY, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 10th day of October, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –2–